UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2134



WANDA M. STEWART,

                                             Plaintiff - Appellant,

          versus


YLI CORPORATION; PHILLIP STAFFING,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-00-3531-0-23BC)


Submitted:   November 7, 2002           Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wanda M. Stewart, Appellant Pro Se. Beverly A. Carroll, KENNEDY,
COVINGTON, LOBDELL & HICKMAN, L.L.P., Rock Hill, South Carolina;
Andreas Neal Satterfield, Jr., HAYNSWORTH, BALDWIN, JOHNSON &
GREAVES, L.L.C., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wanda M. Stewart seeks to appeal the district court’s order

granting summary judgment to the Defendants in her employment

discrimination      action.       We   dismiss   the    appeal   for    lack   of

jurisdiction because Stewart’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                  This appeal period is

“mandatory and jurisdictional.”              Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on August

20, 2002.      Stewart’s notice of appeal was filed on September 23,

2002.    Because Stewart failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately   presented     in    the

materials      before   the    court   and   argument    would   not    aid    the

decisional process.



                                                                       DISMISSED


                                        2